DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 11/29/2021.  Claim 1 is currently amended.  Claim 2 is cancelled.  Claims 11-21 are newly added.  Claims 1 and 3-21 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Duncan Stark, attorney of record, on 3/9/2022.
The application has been amended as follows: 
Claim 1, lines 10-12 are amended to recite: --wherein a low threshold value is assigned to an H2/H2 staring state, in which hydrogen is present in both the anode chamber and the cathode chamber, and a high threshold value is assigned to an air/air starting state, in which air is present in both the anode chamber and the cathode chamber.--
Claim 4 is amended to recite:  --The method according to claim 3, wherein a flat gradient is assigned to the H2/H2 starting state and a steep gradient is assigned to an air/air starting state.--
Claim 12 is amended to recite:  --The method according to claim 11, wherein a flat gradient is assigned to an H2/H2 starting state, in which hydrogen is present in both the anode chamber and the cathode chamber, and a steep gradient is assigned to an air/air starting state, in which air is present in both the anode chamber and the cathode chamber.--
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(A)(2) as being anticipated by Suzuki (US 2007/0122668 A1).
	Regarding Claim 11, Suzuki discloses a method for determining a starting state of a fuel-cell system having cathode and anode chambers separated by a membrane-electrode assembly [pars. 0065-72,0097; Figs. 5,6], comprising:
initially introducing hydrogen into the anode chamber;
measuring a resulting voltage;
evaluating whether at least a threshold value for the resulting voltage has been reached immediately after the start of the introduction of hydrogen into the anode chamber; and
determining the starting state as a function of whether the threshold value has been reached, 
wherein a temporal voltage build-up is detected and, with respect to a temporal gradient dU/dt of the temporal voltage build-up, after the initial introduction of hydrogen into the anode chamber, evaluated in order to determine the starting state as a function of whether at least one threshold value for the temporal gradient has been reached.
	Regarding Claim 13, Suzuki discloses wherein there is a gas-tight blocking of the anode and cathode chambers (i.e., Suzuki employs use of valves to control feed of hydrogen to the anode only while no air is supplied to the cathode, in a timewise manner so that a voltage is obtained prior to supply of air to the cathode to determine starting state of the fuel-cell system) [pars. 0066-71].
	Regarding Claim 14, Suzuki discloses wherein, in the absence of gas-tight blocking of the anode and cathode chambers, a period between the initial introduction of hydrogen into the anode chamber 
	Regarding Claim 15, Suzuki discloses wherein the fuel-cell system has a plurality of membrane-electrode assemblies arranged in a stack, and the threshold value is determined as a function of a stack voltage [par. 0069].
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 11 above, further in view of Adams (US 2002/0053896 A1).
	Regarding Claim 17, Suzuki fails to explicitly teach wherein a frequency of individual starting states is detected and supplied to a diagnostic system. However, Adams, from the same field of endeavor, discloses a continuous monitoring of a fuel cell system in which the controller may keep a track history of measurements of parameters such as temperature and output voltage of each cell, and then, based on such measurements, determined the health of each cell and perform a rejuvenation process on a cell determined to be considered unhealthy [Adams — par. 0069]. Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to have modified the method of Suzuki wherein a frequency of individual starting states is detected and supplied to a diagnostic system in order to provide a continuous monitoring of the fuel cell system to serve as a warning if any cell is about to malfunction and perform rejuvenation of an individual cell that is determined to be considered unhealthy.
Allowable Subject Matter
Claims 1, 3-10 and 18-21 are allowed.	
Suzuki (US 2007/0122668 A1).
Suzuki teaches a method for determining a starting state of a fuel-cell system, as claimed, except for the following limitations: (i) wherein a low threshold value is assigned to an H2/H2 staring state, in which hydrogen is present in both the anode chamber and the cathode chamber, and a high threshold value is assigned to an air/air starting state, in which air is present in both the anode chamber and the cathode chamber (claim 1); and (ii) wherein a measurement of a hydrogen concentration is carried out in the cathode exhaust gas, and a temporal profile is evaluated with respect to a concentration gradient of the hydrogen concentration in the cathode exhaust gas (claim 18).
Pertaining (i), the instant application teaches that assigning the low threshold value and the high threshold value for resulting voltages allows reliable determination of the fuel-cell system starting state (i.e., to reliably determine concentrations of hydrogen and/or oxygen present in the anode and cathode chambers).  Suzuki fails to assign a threshold value for a resulting voltage that correlates with any amounts of hydrogen or air present in the anode and cathode chambers [PgPublication of instant application – pars. 0023-26].
Pertaining (ii), Suzuki fails to assign a threshold value for a resulting voltage that correlates with any amount of hydrogen present in the cathode exhaust as a parameter that can be evaluated with respect to its time profile in order to differentiate between individual starting states of the fuel-cell system [PgPublication of instant application – par. 0031].
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12, Suzuki fails to teach wherein a flat gradient is assigned to an H2/H2 starting state, a steep gradient is assigned to an air/air starting state.  In particular, Suzuki fails to assign a threshold value for a resulting voltage that correlates with any amounts of hydrogen or air present in the anode and cathode chambers [PgPublication of instant application – pars. 0023-26]. 
	Regarding Claim 16, Suzuki fails to teach wherein a measurement of a hydrogen concentration is carried out in the cathode exhaust gas, and a temporal profile is evaluated with respect to a concentration gradient of the hydrogen concentration in the cathode exhaust gas.  In particular, Suzuki fails to assign a threshold value for a resulting voltage that correlates with any amount of hydrogen present in the cathode exhaust as a parameter that can be evaluated with respect to its time profile in order to differentiate between individual starting states of the fuel-cell system [PgPublication of instant application – par. 0031].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724